EXHIBIT 10.2

CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into this 1st
day of  April 2008 (the “Effective Date”) by and between Alliance One
International, Inc. a Virginia corporation (“AOI”); and James A. Cooley
(“Consultant”).




 W I T N E S S E T H:




WHEREAS, AOI is engaged in business as an international leaf tobacco dealer, and
the Consultant has expertise in the international leaf tobacco business; and




WHEREAS, AOI desires to contract with Consultant in order to obtain his services
on the terms and conditions herein set forth; and




WHEREAS, AOI does not expect to request and Consultant does not wish to provide
services at a level exceeding fifteen percent (15%) of the average level of bona
fide services provided by Consultant to AOI during the 36-month period
immediately preceding the Effective Date.




NOW, THEREFORE, in consideration of the premises and promises herein expressed,
and other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties, intending to be legally bound, hereby agree as
follows:




Section 1.

Term.

This Agreement shall commence on April 1st, 2008 and shall continue until June
30, 2008.




Section 2.

Consulting Services.  

During the Term, Consultant hereby agrees to provide to AOI, on the terms and
conditions herein set forth, advice and assistance (the “Services”).  Consultant
further agrees to devote such time as may be reasonably necessary to perform the
Services, to coordinate his work hereunder with such AOI representatives as may
from time to time be designated, and to abide by and comply with AOI's policies
as they are communicated to him.  In addition, Consultant expressly acknowledges
and agrees that he may neither assign his rights and/or obligations under this
Agreement nor subcontract any of Services to be performed hereunder, without the
Company’s prior written consent.  Consultant shall not be asked to perform
services at a level exceeding fifteen percent (15%) of the average level of bona
fide services provided by Consultant to AOI during the 36-month period
immediately preceding the Effective Date.




Section 3.

Independent Contractor.

The parties understand and agree that each is an independent contractor engaged
in the operation of its own respective business, that neither party shall be
considered to be the agent, master or servant of the other party for any
purpose, and that neither has any general authority to enter into any contract,
to assume any obligations or to make any warranties or representations on behalf
of the other.  Further, nothing in this Agreement is intended or shall be deemed
to constitute a partnership, agency, employer-employee, or a joint venture
relationship between Consultant and AOI.  As an independent contractor,
Consultant shall be free to provide the Services in whatever fashion he deems
appropriate consistent with the terms of this Agreement. The parties expressly
acknowledge and agree that Consultant is not AOI’s employee, that AOI is not
required to provide Consultant with worker's compensation insurance or other
similar insurance coverage, and that Consultant is responsible, inter alia, for
the payment of all employment-related taxes and withholdings in connection with
his





compensation hereunder, including without limitation federal and state income,
Social Security, Medicare and unemployment taxes.   




Section 4.

Compensation.  

In consideration for the Services to be rendered by Consultant hereunder, AOI
hereby agrees to pay to Consultant $25,667.67 Dollars per month during the
continuation of this Agreement.  Such amount shall be paid by AOI to Consultant
on a monthly basis in arrears, with the first payment due on April 30, 2008 or
within ten business days thereafter.  Consultant shall be reimbursed for all
reasonable and necessary business expenses, including travel, incurred in the
performance of the Services; provided, however, that such expenses shall have
been approved in advance in writing by AOI.  To be eligible for reimbursement,
expenses must be incurred and billed no later than June 30, 2008.
 Reimbursements shall be made to Consultant promptly upon Consultant’s
submission of billing statements to AOI but in no event later than December 31,
2008.




Section 5.

Non-Compete.     

During the continuation of this Agreement (or any extensions or renewals
hereof), Consultant agrees that he will not, directly or indirectly, render
similar services to any person, firm, corporation, association, limited
liability company, partnership, joint venture, business trust, or other entity,
or any combination or number thereof, which compete(s) with AOI in any market as
a leaf tobacco dealer.  Consultant agrees that the covenant herein set out is
reasonably necessary to the legitimate interests of AOI, is reasonable with
respect to time and material restrictions, and does not interfere with the
interests of the public.  Consultant further covenants and warrants to AOI that
this Agreement is entered into willingly by and on behalf of Consultant for
valuable consideration, and that this covenant not to compete shall be fully
enforceable, both at law and in equity.




Section 6.

Confidentiality and Non-Disclosure.

Consultant acknowledges that the management structure and techniques, existing
and/or prospective customer information, pricing information, products, goods
and services, methods and/or practices of doing business, manner of operation
and/or processes, market information, business and marketing plans of AOI and/or
AOI’s corporate parent and affiliates (AOI, together with its corporate parent,
affiliates, and their respective officers, directors, shareholders, agents, and
employees being individually or collectively, the “AOI Group”), and any other
secret or confidential information of any kind, nature or description, which is
required to be maintained as such for the continued success of the AOI Group and
its business (including without limitation the terms of this Agreement or any
exhibits hereto, the Services, or other data of any kind or nature), is
valuable, special and proprietary information, and constitutes a unique asset
that is collectively deemed to be a trade secret (the “Confidential
Information”). Consultant agrees to hold in confidence and not at any time
during or after the Term, to disseminate, divulge, disclose or communicate
directly or indirectly, information of any kind, nature or description relating
in any way to the Confidential Information to any person, firm, corporation,
association, limited liability company, partnership, business trust or other
entity, governmental unit or agency, or any combination or number thereof, or
use for his individual benefit any Confidential Information received or obtained
from the AOI Group, regardless of medium.  In addition, Consultant specifically
agrees to return to AOI, upon demand, any and all copies and/or derivations of
the Confidential Information in any form whatsoever, including without
limitation any photocopies, reports, memoranda, and/or electronically created or
stored information.  




Section 7.

Termination.

This Agreement shall be terminable by either party in the event the other party
hereto continues to be in breach of any material representation, covenant,
condition, or obligation of this Agreement, following fifteen (15) days' prior
written notice thereof.





2










Section 8.

Governing Law.

This Agreement shall be deemed to have been made and entered into in the State
of North Carolina, and shall be governed by and construed in accordance with the
laws of such jurisdiction.  Accordingly, Consultant irrevocably submits to the
nonexclusive jurisdiction of the courts of the United States for the Eastern
District of North Carolina, and the courts of the State of North Carolina, and
waives any objection to the jurisdiction of such courts on the ground of venue,
inconvenient forum, or otherwise, but without prejudice to the right of AOI to
commence proceedings against Consultant in any other jurisdiction.  The parties
acknowledge and agree that the provisions of this section are reasonable because
AOI is headquartered in North Carolina and has significant operations and
employees in North Carolina, and AOI has a legitimate business need for
consistency in the interpretation of its contracts.  This Agreement has been
entered into and has been executed by AOI in North Carolina following its
execution by Consultant.




Section 9.

Miscellaneous.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining portion of such
provision and the remaining provisions of this Agreement shall be unaffected
thereby, and shall remain in full force and effect.  Further, this Agreement may
not be modified, amended, or changed in any respect except in a writing duly
signed by AOI and Consultant.  No waiver of any of AOI’s rights hereunder shall
be deemed to be made unless the same shall be in writing, duly signed on behalf
of AOI, and each such waiver, if any, shall apply only with respect to the
specific instance involved, and shall in no way impair the rights of AOI in any
other respect at any other time.  This Agreement shall in all respects survive
the termination of Consultant’s engagement by AOI, and shall inure to the
benefit of, and may be enforced by AOI, its corporate affiliates, and their
respective successors or assigns.  Finally, the parties agree that all pronouns
and any variations thereof herein contained shall be deemed to refer to the
masculine, feminine, neuter, singular or plural, as the identity of the person
or persons, entity or entities, may require.




IN WITNESS WHEREOF, the parties hereto have made and entered into this Agreement
in one or more counterparts, as of the day and year first above written.




/s/  James A. Cooley







James A. Cooley (signature)

                                           , Individually

(Consultant)







/s/  Michael K. McDaniel

__________________________________________

Alliance One International, Inc.




By:      Michael K. McDaniel (signature)

__________________________________________

SVP – Human Resources

Title:  _____________________________________





3





